Citation Nr: 9908691	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the reduction of the rating of the veteran's 
disability from a neuropsychiatric disorder from 70 to 50 
percent in a September 1983 rating decision was based on 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1975 to 
September 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that a September 1983 rating 
decision in which the rating of the veteran's service-
connected neuropsychiatric disorder was reduced from 70 
percent to 50 percent was not based on CUE.


FINDINGS OF FACT

1.  In September 1983, the RO issued a rating decision that 
reduced the schedular disability rating for the veteran's 
service-connected neuropsychiatric disorder from 70 percent 
to 50 percent, effective on December 1, 1983; the veteran did 
not appeal that decision.

2.  It is neither alleged nor shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator at the time of the September 1983 rating 
decision.

3.  The reduction in the rating of the veteran's 
neuropsychiatric disability in the September 1983 rating 
decision was not the result of an improper application of any 
statute or regulation. 


CONCLUSION OF LAW

The appellant has not shown CUE in the September 1983 rating 
decision that reduced the schedular disability rating for his 
service-connected neuropsychiatric disorder from 70 percent 
to 50 percent.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§ 3.105 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive.  Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

The veteran contends that the RO committed error in a 
September 1983 rating decision when it reduced his schedular 
disability rating for a service-connected neuropsychiatric 
disorder from 70 percent to 50 percent.   He avers that this 
action was in violation of the provisions at 38 C.F.R. § 
3.344.  He also avers that the RO failed to consider the 
provisions of 38 C.F.R. § 3.102, 4.1, 4.2, 4.10, 4.23, and 
4.126.  Accordingly, he requests the Board to reverse that 
rating decision.

In a May 1980 rating decision, the RO granted service 
connection for paranoid type schizophrenia and assigned the 
following disability evaluation:  zero percent from September 
1978, 30 percent from June 1979, and 70 percent from May 
1980.  The 70 percent rating remained in effect until the RO 
determined in a September 1983 rating decision that 
improvement in the veteran's psychiatric condition had been 
shown.  The RO reduced the schedular rating for the veteran's 
service-connected psychoneurosis from 70 percent to 50 
percent, effective from December 1, 1983.  The veteran did 
not appeal this reduction.

A claim of CUE is a collateral attack on a final regional 
office decision.  Smith (William) v. Brown, 35 F.3d 1516, 
1527 (Fed. Cir. 1994).  CUE is a very specific and unique 
type of error.  It is the kind of legal or factual error that 
demands the conclusion that the result of the decision would 
have been manifestly different but for the error.  38 C.F.R. 
§ 3.105(a) (1998).  Even where the premise of the error is 
accepted, if it is not clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 
Vet. App. 612, 614-15 (1991); see also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

Simply to claim CUE on the basis that previous adjudication's 
had improperly weighed and evaluated evidence can never rise 
to the stringent definition of CUE.  Moreover, broad 
allegations of failure to follow regulations or any other 
non-specific claim of error does not classify as CUE.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993), motion for review 
en banc denied (Feb. 3, 1994)(Per curiam).  If a veteran 
raises CUE, there must be some degree of specificity as to 
what the alleged error is, with persuasive reasons given as 
to why the result would have been manifestly different but 
for the alleged error.  Id.; Scott v. Brown, 7 Vet. App. 184, 
191 (1994).  To raise the issue of CUE, there is a heightened 
pleading requirement since the claim is a collateral attack 
on a final decision and the strong presumption of validity 
must be overcome.  See Fugo v. Brown, 6 Vet. App. 162, 163 
(1994).

Additionally, a "determination that there was 'clear and 
unmistakable error' must be based on the record and the law 
that existed at the time of the prior [RO] decision."  
Russell, 3 Vet. App. at 314.  Evidence that was not part of 
the record at the time of the disputed determination may not 
be the basis for a finding that there was an act of CUE.  Id.  
For CUE to exist, either the correct facts as they were known 
at the time were not before the adjudicator, or the statutory 
and regulatory provisions existent at the time were 
incorrectly applied.  Olson v. Brown, 5 Vet. App. 430, 433 
(1993).  If there was clear error in judgment, the conclusion 
was not based on a consideration of the relevant factors 
involved in the claim, or the conclusion was not in 
accordance with the law, the Board must decide that CUE was 
made and reverse the prior decision.  Id.; Porter v. Brown, 5 
Vet. App. 233 (1993).

Neither the veteran or his representative has asserted that 
any facts known at the time of the September 1983 rating 
decision were not considered by the rating board.  The 
veteran's representative has argued that a subsequently dated 
report of a private clinical psychologist showed that the 
veteran was unemployable due to his service-connected 
neuropsychiatric disorder.  That assertion cannot be the 
basis for a claim of CUE since it does not pertain to facts 
known at the time of the rating decision which is claimed to 
be clearly and unmistakably erroneous.

The veteran's representative has quoted verbatim several 
regulations and has argued that such regulations were not 
considered by the RO or were not applied properly.  The Board 
notes, first, that the representative asserted in November 
1998 that the Court has stated that if a pertinent law or 
regulation is not mentioned by the adjudicating authority 
when it makes its decision, it cannot be assumed that the law 
or regulation was considered.  Unfortunately, the citation 
for this reported statement of the Court was not given.  
Moreover, the Board notes that 38 U.S.C.A. § 5104, which in 
part requires that a decision denying a benefit include a 
statement of the reasons for the decision, was added by Pub. 
Law 101-237, § 115(a)(1), 103 Stat. 2065, § 3000, effective 
from December 18, 1989.  Consequently, the 1983 decision in 
question would not be as detailed as most of the RO decisions 
that the Court would be reviewing in its consideration of 
appeals from Board decisions.

The primary argument is that the RO gave "less than 
appropriate consideration to" 38 C.F.R. § 3.344(a) in 
reducing the veteran's disability evaluation.  The veteran's 
representative has cited the current version of 38 C.F.R. 
§ 3.344(a) for the proposition that ratings on account of 
diseases subject to temporary or episodic improvement, such 
as psychoneurotic reaction, will not be reduced on any one 
examination.  The version of 38 C.F.R. § 3.344(a) in effect 
at the time of the September 1983 rating decision was 
substantially the same as the current regulation.  However, 
the representative's assertions are insufficient to raise a 
claim of CUE.  Section 3.334(a) has no application in this 
case since the rating of 70 percent had not been in effect 
for five or more years.  38 C.F.R. § 3.344(c) (1983).  A 
regulation that is not applicable cannot be misapplied.  
Moreover, even assuming 38 C.F.R. § 3.334(a) were applicable, 
the representative has offered no persuasive argument that 
correct application of the regulations would have resulted in 
a manifestly different decision.

The veteran has cited several other general rating provisions 
and asserted that the RO either misapplied such regulations 
or failed to consider them.  One such quoted regulation is 
the current version of 38 C.F.R. § 3.102, which contains the 
doctrine of reasonable doubt.  The representative did not 
quote the version of 38 C.F.R. § 3.102 which was in effect in 
September 1983 (which contained a slightly different 
definition of reasonable doubt).  Neither the veteran or his 
representative has offered a persuasive argument how the 
September 1983 rating decision would have been manifestly 
different had the regulation been "properly" applied.  In 
essence, the veteran, through his representative, is 
expressing disagreement with the fact finding made by the 
rating board based on the contents of an August 1983 VA 
examination report.  This type of argument falls into the 
category of a disagreement with how the facts were weighed 
and evaluated and does not sufficiently raise a claim of CUE.  
See Russell v. Principi, supra.

Citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.23 (all of which 
are identical to the versions in effect in September 1983), 
the representative made the following assertions.  First, 
38 C.F.R. § 4.1 provides that the percentage ratings of the 
rating schedule represents as far as can be practicably 
determined the average impairment in earning capacity which 
results from disease and injuries and their residual 
conditions in civilian occupations.  The implied argument is 
that the rating board failed to consider this regulation.  
Had it done so, it would not have reduced the veteran's 
rating.  This argument assumes that the rating board did not 
consider this regulation, an assumption for which there is no 
factual basis.  Further, it assumes that had the RO 
considered an applied the regulation, the result would have 
been manifestly different.  However, as with the assertions 
discussed above, there has been no persuasive argument why 
this is so.  Again, in essence, the veteran is expressing his 
disagreement with the rating board's weighting and evaluation 
of the evidence then before it.  This cannot be the basis for 
CUE.

The veteran's representative has also cited 38 C.F.R. § 4.2, 
with emphasis on the provision that a disability must be 
considered from the point of view of the veteran working or 
seeking work.  He has offered no evidence that the RO failed 
to apply this regulation or misapplied it, and no persuasive 
argument how the correct application of the provision would 
have produced a manifestly different result.  In essence, he 
is expressing the veteran's disagreement with a finding that 
the veteran had improved and was somewhat more able to obtain 
and retain employment.  Again, this is merely an expression 
of disagreement with the rating board's fact finding, and 
does not suffice to raise a claim of CUE.

Regarding 38 C.F.R. § 4.10, the representative's argument is 
similar.  He asserted that the RO failed to consider it.  In 
particular, it was argued that the veteran was not able to 
function under ordinary conditions of daily living including 
employment, although he may have been more comfortable at 
home or upon limited activity.  Again, there is no evidence 
that the RO failed to consider this general rating 
regulation, nor is there any persuasive argument that had the 
regulation been applied properly, the result would have been 
manifestly different.  Again, the representative is merely 
expressing the veteran's disagreement with the rating board's 
interpretation of the evidence.

Citing 38 C.F.R. § 4.23 for the proposition that rating 
officers must not allow their personal feelings to intrude 
upon the exercise of their functions, the representative 
argued that the rating specialists who rendered the September 
1993 rating decision disregarded important evidence and 
allowed their personal bias to enter into the decision making 
process.  The representative offered no facts to support that 
assertion nor any persuasive argument that had the regulation 
been consider and properly applied, the result would have 
been manifestly different.

Citing the provisions of the current regulation at 38 C.F.R. 
§ 4.126, the representative asserted in November 1998 that 
the rating board failed to consider the veteran's entire 
history, including the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  A similar provision was contained in 38 C.F.R. 
§ 4.130 (1983), which was in effect at the time of the 
September 1983 rating decision.  The representative asserted 
that it was "obvious" that the rating agency considered 
only the most recent assessment without taking into 
consideration his history.  As with the other regulations 
discussed above, no evidence is offered that this regulation 
was not considered, nor is any persuasive argument forwarded 
that had the regulation been properly applied, the result 
would have been manifestly different.

In summary, the veteran and his representative have asserted 
that the rating board failed to consider several regulations 
which, if properly applied, would have resulted in a 
continued rating of 70 percent.  However, no facts have been 
offered to support the proposition that the regulations were 
not considered by the rating board, and no persuasive 
argument was been presented showing that had the cited 
regulations been properly applied, the result would have been 
manifestly different but for the alleged error.  In essence, 
the assertion is that had the rating board applied the cited 
regulations to the facts, it would not have reduced the 
veteran's rating from 70 to 50 percent.  This is merely a 
disagreement with the RO's weighting and evaluation of the 
evidence, and does no sufficiently raise the issue of CUE.  
See Luallen v. Brown, 8 Vet. App. 92 (1995) (veteran failed 
to sufficiently raise issue of CUE when he failed to assert 
with any degree of specificity how a different application of 
the cited "laundry list" of law and regulations and the 
doctrines they express would dictate a manifestly different 
result).

This being a case where the law rather than the evidence is 
dispositive of the claim, the Board concludes that the proper 
disposition is dismissal.



ORDER

The claim that CUE existed in the September 1983 rating 
decision that reduced the veteran's disability rating for a 
service- connected neuropsychiatric disorder from 70 percent 
to 50 percent, effective December 1, 1983, is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


